In a habeas corpus proceeding, relator appeals from a judgment of the Supreme Court, Dutchess County, entered December 23, 1964, which dismissed the writ after a hearing and remanded him to the custody of respondent. On November 29, 1965 this court affirmed said judgment (24 A D 2d 934) but on December 27, 1965 granted relator’s motion for reargument and vacated said order of affirmance. Judgment reversed on the law and the facts; .writ sustained; judgment of conviction rendered January 16, 1961 vacated; and action remanded to the County Court, Nassau County, for the purpose of permitting defendant to plead de novo to the indictment. In our opinion section 335-b of the Code of Criminal Procedure, as it read at the time defendant pleaded guilty and prior to its amendment, effective September 1, 1963, required that the statutory warning therein prescribed be given upon his arraignment and before acceptance of the plea (People ex rel. Manning v. Fay, 16 N Y 2d 1061; People ex rel. Colan v. La Vallee, 14 N Y 2d 83, 86, 87). Accordingly, the judgment of conviction must be vacated and the action remanded to the court below for the purpose of permitting defendant to plead de novo to the indictment (cf. People ex rel. Di Michele v. Fay, 20 A D 2d 675).
Beldoek, P. J., Christ, Hill, Rabin and Benjamin, JJ., concur.